Appeal from an order of the Family Court, Erie County (Marjorie C. Mix, J.H.O.), entered December 2, 2004 in a proceeding pursuant to Family Court Act article 6. The order granted supervised visitation to respondent.
It is hereby ordered that the order so appealed from be and *1156the same hereby is unanimously reversed on the law without costs and the matter is remitted to Family Court, Erie County, for a hearing on the petition in accordance with the following memorandum: Petitioner father commenced this proceeding seeking to suspend respondent mother’s visitation with the parties’ son. We agree with respondent that Family Court erred in modifying the terms of her visitation without conducting a hearing. The court is not required to conduct a hearing where “it is clear from the record that the court ‘possessed sufficient information to render an informed determination that was consistent with the child’s best interests’ ” (Matter of Bogdan v Bogdan, 291 AD2d 909, 909 [2002]), but that is not the case here. We therefore reverse the order and remit the matter to Family Court for a hearing on the petition before a different judicial hearing officer. Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Green, JJ.